         Case 2:19-cr-00080-KJD-NJK Document 40 Filed 11/20/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00080-KJD-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     VITALY FEDOROV,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

11   Tuesday, November 24, 2020 at 11:00 a.m., be vacated and continued to ________________
                                                                            March 23, 2021
12   at the hour of ___:___
                     9 00 __.m.;
                            a    or to a time and date convenient to the court.

13          DATED this 20th
                       ___ day of November, 2020.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
